      Brown and Seelye                                                                                      INVOICE
      744 S Fawcett Ave                                                                                   Number           1
      Tacoma, WA 98402
      stopdebt@gmail.com                                                                                  Issue Date 8/5/2019
      www.BrownandSeelye.com
                                                                                                          Due Date   9/4/2019
      O: 888-873-1958


      Bill To:
      Clairease L Fontaine
      11508 89th Ave SW
      Lakewood, WA
      United States 98402




      Time Entries

       Time Entry                                                         Billed By       Rate    Hours                  Sub

       Review/analyze                                                     Ellen Brown   $375.00    0.10               $37.50
       2/21/2018
       Notice of Mortgage Payment Change

       Review Proof of Claim                                              Ellen Brown   $375.00    0.10               $37.50
       5/23/2018
       Review Proof of Claim filed by creditor Bank of America

       Review/analyze                                                     Ellen Brown   $375.00    0.20               $75.00
       6/13/2018
       Review Chapter 13 Annual Activity Report

       Communicate (with client)                                          Ellen Brown   $375.00    0.20               $75.00
       7/20/2018
       Email from client and review of new paystub and current expenses

       Review/analyze                                                     Ellen Brown   $375.00    0.50              $187.50
       8/14/2018
       Review Motion for Relief from Stay and call to client

       Review/analyze                                                     Ellen Brown   $375.00    0.20               $75.00
       8/16/2018
       Letter from Trustee re: delinquency: call to client

       Review/analyze                                                     Ellen Brown   $375.00    0.20               $75.00
       8/18/2018
       New paystub; draft I/J schedules

       File                                                               Ellen Brown   $375.00    1.00              $375.00
       8/18/2018
       Amended I/J, Modified Plan

       Communicate (other external)                                       Ellen Brown   $375.00    0.50              $187.50
       8/21/2018
       Email from/to Trustee re: 2016 Ford as a 910 claim; modify Plan

       File                                                               Ellen Brown   $375.00    1.00              $375.00
       8/22/2018
       Response to Motion for Relief from Stay and Set Intent to argue

       File                                                               Ellen Brown   $375.00    1.00              $375.00
       8/23/2018
       Motion to Modify Plan; Motion to Shorten time




I-1                                                                                                                      Page 1 of 2
       Time Entry                                                                     Billed By            Rate             Hours         Sub

       Communicate (other external)                                                   Ellen Brown        $375.00             0.50      $187.50
       8/23/2018
       Email to client outlining all issues to be argued in court; call from client

       Review Proof of Claim                                                          Ellen Brown        $375.00             0.20       $75.00
       8/30/2018
       Review Proof of Claim filed by creditor Verity Credit Union

       Communicate (other external)                                                   Ellen Brown        $375.00             0.50      $187.50
       9/27/2018
       Negotiated agreed order on relief from stay with 10 days notice for
       default and no notice for second and ex parte relief

       Review/analyze                                                                 Ellen Brown        $375.00             0.20       $75.00
       1/9/2019
       Review updated paystubs; call to client

       Review/analyze                                                                 Ellen Brown        $375.00             0.20       $75.00
       4/10/2019
       Review of updated paystubs

       Review/analyze                                                                 Ellen Brown        $375.00             0.10       $37.50
       4/12/2019
       Review annual tax return; upload to 13documents.com

       Communicate (other external)                                                   Ellen Brown        $375.00             0.20       $75.00
       4/30/2019
       Email from client re: K&M; call to K&M and copy of bankruptcy
       information mailed to them

       Email                                                                          Ellen Brown        $375.00             0.10       $37.50
       5/4/2019
       Email from/to client re: credit Karma

       Email                                                                          Ellen Brown        $375.00             0.10       $37.50
       6/28/2019
       Email to Trustee re: payoff

                                                                                                    Time Entries             7.10    $2,662.50
                                                                                                           Total




                                                                                                                      Subtotal       $2,662.50

                                                                                                           Discount (50.00%)         $1,331.25

                                                                                                                  Total (USD)       $1,331.25

                                                                                                                         Paid           $0.00

                                                                                                                     Balance        $1,331.25




      Voluntary discount of fees to ensure feasibility.




I-1                                                                                                                                       Page 2 of 2
